Order entered November 21, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00439-CV

     JOHN PANIAGUA; AND HERMELINDA MARAVILLA CORONA AND JOSE
         CAMERINO MARAVILLA, SR., INDIVIDUALLY, AS PERSONAL
     REPRESENTATIVES OF THE ESTATE OF JOSE CAMERINO MARAVILLA,
                      DECEASED, ET AL., Appellants

                                               V.

                            WEEKLEY HOMES, LLC, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-19-02097

                                           ORDER
       Before the Court is appellants’ November 20, 2019 unopposed second motion for

extension of time to file their brief. We GRANT the motion and ORDER appellants’ brief due

no later than December 11, 2019. Appellants are cautioned that the failure to file a brief by that

date may result in the appeal being dismissed for want of prosecution. See TEX. R. APP. P.

38.8(a)(1).




                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE